EXHIBIT 10.1
DIRECTOR INDEMNIFICATION AGREEMENT
     This Director Indemnification Agreement (“Agreement”) is entered into
effective as of July 10, 2008, by and between Levi Strauss & Co., a Delaware
corporation (the “Company”), and                                         
(“Indemnitee”).
     WHEREAS, the Amended and Restated Certificate of Incorporation of the
Company (the “Certificate of Incorporation”) authorizes the Company to provide
indemnification of, and advancement of expenses to, directors to the fullest
extent permitted by law and in accordance with the Company’s Amended and
Restated Bylaws (the “Bylaws”), and allows the Company to enter into
indemnification agreements above and beyond the indemnification provided by the
Certificate of Incorporation and Bylaws;
     WHEREAS, the Company desires to provide Indemnitee with specific
contractual assurance of Indemnitee’s rights to indemnification against
litigation risks and expenses (regardless, among other things, of any amendment
to or revocation of the Certificate of Incorporation or Bylaws or any change in
the ownership of the Company or the composition of the Company’s Board of
Directors (the “Board of Directors”));
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to continue to provide services to the Company,
wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law; and
     WHEREAS, in view of the considerations set forth above, the Company desires
that effective upon the date referred to above, Indemnitee shall be indemnified
by the Company as set forth herein.
     NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
     1. Indemnification.
     (a) General Indemnification. The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event against any and all Losses or Expenses, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Losses or Expenses.
     (b) Reviewing Party. The Reviewing Party shall determine whether Indemnitee
shall be permitted to be indemnified under applicable law. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such

 



--------------------------------------------------------------------------------



 



determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.
     (c) Payment. Any payment of Losses or Expenses shall be made by the Company
as soon as practicable but in any event no later than ten (10) days after it has
been determined pursuant to this Agreement that Indemnitee is entitled to
indemnification.
     2. Expenses; Indemnification Procedure.
     (a) Advancement of Expenses. The Company shall advance all Expenses
actually and reasonably incurred by Indemnitee in defending or being a witness
in any such Claim in advance of its final disposition. The advances to be made
hereunder (an “Expense Advance”) shall be paid by the Company to Indemnitee as
soon as practicable but in any event no later than twenty (20) days after
receipt by the Company of a written demand by Indemnitee therefor. With respect
to Expense Advances incurred by Indemnitee in his or her capacity as a director
(and not in any other capacity in which service was or is rendered by Indemnitee
while a director, including, without limitation, service to an employee benefit
plan), the obligation of the Company to make an Expense Advance to Indemnitee
pursuant to this Section 2(a) shall be subject to the condition that, if, when
and to the extent that the Reviewing Party determines that Indemnitee would not
be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company as promptly as practicable) for all such amounts theretofore paid.
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, until final judicial determination, if applicable, is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon.
     (b) Notice of Claim; Cooperation by Indemnitee. Promptly after receipt by
Indemnitee of any notice or document respecting the commencement of a Claim
naming or involving Indemnitee and relating to an Indemnifiable Event with
respect to which Indemnitee may be entitled to indemnification or an Expense
Advance pursuant to this Agreement, Indemnitee shall notify the Company promptly
of such receipt; provided, however, that a failure by Indemnitee to provide such
notice in accordance with this Section 2(b) shall not affect Indemnitee’s rights
to receive any indemnification or Expense Advances hereunder unless and to the
extent that the Company did not otherwise receive notice of such Claim and such
failure of Indemnitee to provide such notice results in the forfeiture by the
Company of substantial rights and defenses. Notice to the Company shall be
directed to the Chief Executive Officer of the Company, with a copy to the
Company’s Secretary, at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
Indemnitee). In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power in order to assess and respond to such Claim.
     (c) Request for Indemnification or Expense Advances. Indemnitee shall, as a
condition to Indemnitee’s right to be indemnified or receive Expense Advances
under this Agreement, submit a written request, including therein or therewith
such documentation and information as is

2



--------------------------------------------------------------------------------



 



reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. Upon
such written request by the Indemnitee, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made by the Reviewing Party. If any Losses or Expenses are not paid in full by
the Company within thirty (30) days after such written request has been
delivered to the Company in accordance with this Section 2(c), the Indemnitee
may at any time thereafter bring suit against the Company to recover the unpaid
amount of such Losses or Expenses and, if successful in whole or in part, the
Indemnitee shall be entitled to be paid also the expense of prosecuting such
action.
     (d) Notice to Insurers. If, at the time of the receipt by the Company of a
written request for indemnification pursuant to Section 2(c) hereof, the
Company, or any affiliate of the Company, has liability insurance in effect
which may cover such Claim, the Company shall as promptly as practicable, if it
has not already done so, give notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter use its reasonable best efforts to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such action, suit, proceeding, inquiry or investigation in accordance with the
terms of such policies.
     (e) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
it shall be a defense to any such action by the Indemnitee to recover any unpaid
amount of Losses or Expenses (other than an action brought to enforce a claim
for Losses or Expenses incurred in defending any proceeding in advance of its
final disposition where the required undertaking, if any is required, has been
tendered to the Company) that the Indemnitee has not met the standard of conduct
which makes it permissible under the Delaware General Corporation Law to
indemnify the Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company. Neither the failure of the Company (including
its directors who are not parties to such action, a committee of such directors,
Independent Legal Counsel or its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the Indemnitee
is proper in the circumstances because he or she has met the applicable standard
of conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Company (including its directors who are not parties to
such action, a committee of such directors, Independent Legal Counsel or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct. In connection with
any determination by the Reviewing Party or otherwise as to whether the
Indemnitee is entitled to be indemnified hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.
     (f) Company Bound; Precluded. If a determination shall have been made
pursuant to Section 1(b) above that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced by Indemnitee to recover any unpaid Losses or Expenses. The Company
shall be precluded from asserting in any such judicial

3



--------------------------------------------------------------------------------



 



proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in such proceeding that the Company
is bound by all the provisions of this Agreement.
     (g) Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Losses or Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim, with counsel
approved by Indemnitee, which approval shall not be unreasonably withheld
(“Retained Counsel”), upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of Retained Counsel
by Indemnitee and the retention of Retained Counsel by the Company, the Company
will not be liable to Indemnitee under this Agreement for any fees of separate
counsel (“Separate Counsel”) subsequently incurred by Indemnitee with respect to
the same Claim; provided that, (i) Indemnitee shall have the right to employ
Separate Counsel in any such Claim at Indemnitee’s expense and (ii) if (A) the
employment of Separate Counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain Retained Counsel
to defend such Claim, then the fees and expenses of Indemnitee’s Separate
Counsel shall be at the expense of the Company. The Company shall have the right
to conduct such defense as it sees fit in its sole discretion, including the
right to settle any claim against Indemnitee, without the consent of the
Indemnitee; provided, however, that the Company shall not settle any Claim
requiring the admission of guilt or responsibility by Indemnitee without
Indemnitee’s prior written consent, such consent to not be unreasonably
withheld.
     (h) Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 8 hereof, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any action, suit,
proceeding, inquiry or investigation referred to in Section l(a) hereof or in
the defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith.
     3. Additional Indemnification Rights; Nonexclusivity.
     (a) Scope. The Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification may
not be specifically authorized by the other provisions of this Agreement, the
Company’s Certificate of Incorporation or By-laws as now or hereafter in effect
or by statute. In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder, except as set forth in Section 8(a) hereof.
     (b) Nonexclusivity. The right to indemnification and Expense Advances
provided by this

4



--------------------------------------------------------------------------------



 



Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its By-laws, any other
agreement, any vote of stockholders or disinterested directors, the Delaware
General Corporation Law, or otherwise.
     4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Company’s Certificate of Incorporation or
Bylaws, or otherwise) of the amounts otherwise indemnifiable hereunder.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Losses or Expenses incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Losses or Expenses to which Indemnitee is
entitled.
     6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.
     7. Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, Indemnitee shall be covered by such policies
in such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors.
     8. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
     (a) Excluded Action or Omissions. To indemnify Indemnitee for acts,
omissions or transactions from which Indemnitee may not be relieved of liability
under applicable law.
     (b) Claims Initiated by Indemnitee. To indemnify Indemnitee with respect to
Claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except (i) with respect to actions or proceedings brought to establish or
enforce a right to indemnification under this Agreement or any other agreement
or insurance policy or under the Company’s Certificate of Incorporation or
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
or (ii) in specific cases if the Company has joined in or the Board of Directors
has approved the initiation or bringing of such Claim or Indemnitee’s
participation is required by applicable law.
     (c) Lack of Good Faith. To indemnify Indemnitee with respect to any
proceeding instituted by Indemnitee to enforce or interpret this Agreement, if a
court of competent jurisdiction determines that each of the material assertions
made by the Indemnitee in such proceeding was not

5



--------------------------------------------------------------------------------



 



made in good faith or was frivolous.
     (d) Claims Under Section 16. To indemnify Indemnitee with respect to any
Claim for an accounting of profits arising from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company in violation of
Section 16 of the Exchange Act, or the rules and regulations promulgated
thereunder, or any similar successor statute, rules or regulations, or any
similar provisions of state law.
     (e) Personal Benefit. To indemnify Indemnitee with respect to any Claim
based upon or attributable to Indemnitee gaining in fact any personal profit or
advantage to which Indemnitee is not entitled.
     (f) Liable to Company. To indemnify Indemnitee with respect to any Claim in
which Indemnitee shall have been adjudged liable to the Company, unless and to
the extent a court of competent jurisdiction shall determine that such
indemnification may be made.
     9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such three-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
     10. Definitions. For the purposes of this Agreement, the following terms
shall have the meaning assigned to them hereunder:
     (a) Change in Control shall mean any event in which:
     (i) any “person” or “group” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d- 5(b)(1) under
the Exchange Act, other than (a) a trustee or other fiduciary (acting in such
capacity) holding securities under an employee benefit plan of the Company or
the voting trustee under the Voting Trust Agreement, or (b) a Person owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 35% of the total
voting power of the Company’s then outstanding Voting Securities; or
     (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new directors whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
three-fourths (3/4) of the directors then still in office who either were
directors at the beginning of the period or

6



--------------------------------------------------------------------------------



 



whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or
     (iii) the sale, transfer, assignment, lease, conveyance or other
disposition, directly or indirectly, of all or substantially all the assets of
the Company and its subsidiaries, considered as a whole (other than a
disposition of assets as an entirety or virtually as an entirety to a subsidiary
that is wholly owned by the Company or its subsidiaries) shall have occurred, or
the Company merges, consolidates or amalgamates with or into any other Person or
any other Person merges, consolidates or amalgamates with or into the Company,
in any event pursuant to a transaction in which the outstanding Voting
Securities of the Company are reclassified into or exchanged for cash,
securities or other property, other than a transaction where:
     (1) the outstanding Voting Securities of the Company are reclassified into
or exchanged for other Voting Securities of the Company or for Voting Securities
of the surviving corporation or transferee; and
     (2) the holders of the Voting Securities of the Company immediately prior
to the transaction own, directly or indirectly, not less than a majority of the
Voting Securities of the Company or the surviving corporation or transferee
immediately after the transaction and in substantially the same proportion as
before the transaction; or
     (iv) the stockholders of the Company approve a plan of liquidation or
dissolution of the Company.
     (b) Claim shall mean any threatened, pending or completed action, suit,
proceeding, arbitration, or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any action, suit, proceeding, arbitration or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or otherwise.
     (c) Company shall mean and include, in addition to the Company and any
successor corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence were continued, would have had power and authority to indemnify its
directors, so that if Indemnitee is or was a director of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, employee benefit plan, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.
     (d) Exchange Act means the Securities Exchange Act of 1934, as amended.
     (e) Expenses shall mean and include any and all expenses, including
attorneys’ fees, actually and reasonably incurred and all other costs, expenses
and obligations actually and

7



--------------------------------------------------------------------------------



 



reasonably incurred in connection with investigating, defending, being a witness
in or participating in (including on appeal), or preparing to defend, be a
witness in or participate in, any Claim or establishing or enforcing a right to
indemnification under this Agreement. The term “Expenses” shall also include
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
compensated by the Company or any subsidiary or third party (i) for any period
during which Indemnitee is not an agent, in the employment of, or providing
services for compensation to, the Company or any subsidiary; and (ii) if the
rate of compensation and estimated time involved is approved by the directors of
the Company who are not parties to any action with respect to which expenses are
incurred, for Indemnitee while an agent of, employed by, or providing services
for compensation to, the Company or any subsidiary.
     (f) Indemnifiable Event shall mean any event or occurrence related to the
fact that Indemnitee is or was a director of the Company or is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation (including, without limitation, any subsidiary) or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans maintained or sponsored by the Company, or by reason of
any action or inaction on the part of Indemnitee in such capacity.
     (g) Independent Legal Counsel shall mean a law firm, a member of a law
firm, or an independent practitioner, that is experienced in matters of
corporation law and shall include any person who, under the applicable standards
of professional conduct then prevailing, would not have a conflict of interest
in representing either the Company or the Indemnitee in an action to determine
the Indemnitee’s rights under this Agreement.
     (h) Losses shall mean any amount which Indemnitee is legally obligated to
pay as a result of any Claim, including any and all liabilities and losses,
fees, judgments, fines, Employee Retirement Income Security Act of 1974 (as
amended) excise taxes or penalties, and any and all amounts paid or to be paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim, and any federal,
state, local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement.
     (i) Person means any individual, corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
     (j) Reviewing Party shall be (1) if requested by the Indemnitee or in
connection with a Change in Control of the Company, Independent Legal Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee, or (2) if otherwise, (i) the Board of Directors by a majority
vote of directors who are not parties to any such Claim, even though less than a
quorum, or (ii) if there are no such directors, or if they so direct, by
Independent Legal Counsel in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee, or (iii) if such directors so
elect, the stockholders of the Company. In the event the Reviewing Party shall
be Independent Legal Counsel, such Independent Legal Counsel shall be selected
by the Board of Directors unless there shall have occurred within two years
prior to the date of the commencement of the Claim for which indemnification is
claimed a Change in Control

8



--------------------------------------------------------------------------------



 



of the Company, in which case Independent Legal Counsel shall be selected by
Indemnitee, unless Indemnitee shall request that such selection be made by the
Board of Directors. The Company agrees to pay the reasonable fees of Independent
Legal Counsel and to fully indemnify such counsel against any and all expenses
(including reasonable attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
     (k) Voting Securities shall mean any securities of the Company the holders
of which are entitled to elect a majority of the Company’s directors.
     (l) Voting Trust Agreement means the Voting Trust Agreement entered into as
of April 15, 1996 by and among Robert D. Haas; Peter E. Haas, Sr.; Peter E.
Haas, Jr.; and F. Warren Hellman as the original voting trustees and the
stockholders of the Company who are parties thereto, as such agreement may be
amended from time to time.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     12. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns, including (a) any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company and (b) spouses,
heirs, personal and legal representatives, executors and administrators of
Indemnitee. The Company shall use its reasonable best efforts to cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director of the Company or as a director, officer, employee or agent of any
other enterprise at the Company’s request.
     13. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the addressee, on the date of such receipt,
or (ii) if mailed by domestic certified or registered mail with postage prepaid,
on the third business day after the date postmarked. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.
     14. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.
     15. Severability. The provisions of this Agreement shall be severable in
the event that any

9



--------------------------------------------------------------------------------



 



of the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
     16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.
     17. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
     18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
No repeal or modification of this Agreement shall in any way diminish or
adversely affect the rights of any director of the Company hereunder in respect
of any occurrence or matter arising prior to any such repeal or modification.
     19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
     20. No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

             
 
                LEVI STRAUSS & CO.    
 
           
 
  By:        
 
           
 
  Name:   Hilary K. Krane    
 
  Title:   Senior Vice President and General Counsel    
 
                Address:         1155 Battery Street         San Francisco,
California 94111    

AGREED TO AND ACCEPTED:

     
INDEMNITEE:
   
 
   
 
Name:
   
 
   
Address:
   
 
   
 
   
 
   
 
   

11